Exhibit 10.1

FIRST AMENDMENT TO SUPPLY AGREEMENT

This First Amendment to Supply Agreement (the “Amendment”) is made and entered
into this 1st day of July, 2017, by and between PGT Industries, Inc.
(“Customer”) and ENERGI Fenestration Solutions USA, Inc. (“Supplier”), and
amends that certain Supply Agreement, dated April 28, 2014, by and between
Customer and Royal Group, Inc. (the “Original Agreement,” and together with the
Amendment, the “Agreement”), which Original Agreement subsequently was assigned
to Supplier in connection with Supplier’s purchase of the window and door
division of Royal Group, Inc.;

WHEREAS, Customer and Supplier (each a “Party” and collectively, the “Parties”)
desire to amend the Original Agreement to, among other things, have Supplier
provide additional products to Customer and lengthen the duration of the term of
the Original Agreement, all pursuant to the terms expressly set forth in this
Amendment; and

WHEREAS, the Parties wish to memorialize their agreement to amend the Original
Agreement in writing;

NOW THEREFORE, in consideration of the agreements and premises set forth herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by both Parties hereto, the Parties, intending to be
legally bound, agree as follows:

 

  1. Scope of Supply. Section l of the Original Agreement is hereby amended and
restated as follows: “This Agreement governs the supply of products and
materials associated with certain of Customer’s vinyl window and door products.
Customer’s estimated annual purchase volumes for each of those Supplier-provided
products is set forth on Schedule A of this Amendment.

 

  2. Term. Notwithstanding any other provision of Section 2 of the Original
Agreement, this Agreement shall be effective until December 31, 2021.
Thereafter, the term of this Agreement may be extended one time by the mutual
written agreement of the Parties for a twenty-four month period commencing on
January I, 2022 and ending on December 31, 2023, with the decision of whether to
enter into any such extension to be made by each Party in its sole and absolute
discretion. If that mutual written agreement, extending the term of the
Agreement, has not been entered into on or before July 1, 2021, then Customer
shall be free to enter into another supply arrangement with another supplier,
with such alternative supply arrangement to be effective on or about January 1,
2022.

 

  3. Definitions. The definition of the term “Products” is hereby updated as
necessary to include all of the products set forth on Schedule A to this
Amendment , and specifically including the new products set forth thereon
(collectively, the “New Product Extrusions”) listed thereon.



--------------------------------------------------------------------------------

  4. Representations and Warranties. Supplier represents and warrants to
Customer that all of the Products, including the New Product Extrusions, shall
comply with the Specifications, and shall be free from all defects in material
and workmanship, as such warranties are more specifically described in Section 4
and Schedule C to the Original Agreement. Those warranties set forth in Schedule
D attached hereto which by their terms are intended to apply to the Products, as
well as the warranty exclusions and limitations expressly set forth therein,
shall apply to all of the Products, including the New Product Extrusions. New
Product Extrusions In addition and notwithstanding any other provision of the
Original Agreement to the contrary, Supplier warrants to Customer that none of
the extrusion and/or manufacturing equipment, methods, processes and techniques
used by Supplier in extruding and manufacturing the Products shall infringe the
copyrights, patents or other intellectual property rights of any third party, or
incorporate or utilize any trade secrets that were misappropriated from any
third party.

 

  5. Pricing and Payment Terms. The initial prices to be paid by Customer for
each of the New Product Extrusions shall be as set forth on Schedule B-1 to this
Amendment (the “Initial Prices”). There will be no adjustment to the Initial
Prices for CDI Resin Index. CDI Resin Index adjustment for all Customer
purchases excepting New Product Extrusion purchases will apply per terms
outlined in Agreement Schedule B-2. Payment terms are net 60 days; invoice on
shipment date. A 1% discount will apply to invoice balance if payment is
received by Supplier within 15 days of invoice date.

 

  6. Purchase Commitment. Customer agrees to purchase all of its requirements
for non-solid, color New Product Extrusions from Supplier starting on or about
July 1, 2017, and continuing until this Agreement expires or is terminated in
accordance with its termination provisions. Customer agrees to purchase all of
its requirements for all New Product Extrusions starting on or about January 1,
2018, and continuing until this Agreement expires or is terminated in accordance
with its termination provisions. These exclusive purchase requirements shall be
applicable to Customer if, and only if, Supplier fully satisfies all of the
warranties and performance and quality standards set forth in the Agreement,
including in the relevant schedules to the Agreement, and if Supplier is able to
fill timely and accurately fill all of Customer’s orders for the New Product
Extrusions, in accordance with the terms of the Agreement.

 

  7. Exclusivity. The parties acknowledge and agree that the exclusivity
arrangements set forth on Schedule C hereto shall apply to the Agreement and the
relationship of the Parties hereunder.

 

  (a)

The Parties hereto acknowledge that, given: (i) Customer’s plans for extensive
new product innovation; (ii) the overall size and complexity of Customer’s vinyl
window and door product offerings/program; (iii) the critical role that Supplier
will play in ensuring the success of Customer’s new product innovation and
overall vinyl window and door program; and (iv) the significant commitment of
time, personnel and other resources that Supplier will need to dedicate to
Customer’s vinyl window and door program to assist Customer with ensuring its
success, it is not feasible or practical for Supplier



--------------------------------------------------------------------------------

  to provide the level of service required by Customer, while also assisting
other window and door fabricators in creating, designing, and developing other
impact resistant vinyl window and door products that would be sold in the State
of Florida, and/or the components/profiles thereto, or manufacturing such
components/profiles for other companies, where those components/profiles will be
used for impact resistant vinyl window and door products that will be sold in
the State of Florida.

 

  (b) In recognition of the factors described above in Paragraph 7(a), and in
consideration of Customer agreeing to purchase from Supplier the dollar amounts
of the particular Products set forth below on this Schedule C, Supplier
covenants and agrees that Supplier will not, during the term of this Agreement,
create, design, develop, distribute, extrude, manufacture, process or produce —
or assist in the creation, design, development, distribution, engineering,
extrusion, manufacturing or production of — any impact-resistant vinyl window or
door system intended to be used in or as a part of impact resistant windows and
doors that are to be sold to any party for sale, resale or use in the State of
Florida or that are otherwise specifically designed for use in the State of
Florida, or components or profiles intended to be used in any such impact
resistant vinyl windows or doors, for any individual, company, corporation,
firm, partnership, or other business or entity of any kind, other than Customer,
except as otherwise provided in Paragraph 7(c) below. For clarity, the rights of
exclusivity outlined above shall not apply if Customer’s annual purchasing
volumes outlined below in this Schedule C are not met, other than due to
Supplier being unable or unwilling to fill/satisfy Customer’s purchase volume
requirements.

 

  (c) Notwithstanding the provisions of Paragraph 7(b), in the event that
Supplier now or in the future sells to any third party any vinyl window or door
components or profiles that are used in non-impact-resistant window and door
products, and that third party, without any design, development or engineering
assistance or services from Supplier, subsequently begins using those same
Supplier-provided components or profiles in the fabrication by the third party
of impact-resistant windows or doors that are to be sold, used or installed in
the State of Florida, Supplier selling those same components or profiles to that
third party shall not be deemed a breach of Paragraph 7(b) hereof. For clarity,
non-impact-resistant window systems and doors which Supplier designs and sells
to other customers and which are later modified, without the assistance of
Supplier, to render them impact-resistant certified for the State of Florida
shall not be subject to the exclusivity clause in Paragraph 7(b) above. In
addition, Customer and Supplier agree that Supplier shall have the right to
continue selling the existing RoyalGuard impact resistant window system, with
the same design that it historically has had, to the customers of Supplier
listed below on this Schedule C, but to no other customers or potential
customers in the State of Florida.



--------------------------------------------------------------------------------

  (d) Nothing in Sections 7(a) through 7(c) above shall be deemed to prohibit
Supplier from creating, designing, developing, distributing, extruding,
manufacturing, processing or producing — or assisting in the creation, design,
development, distribution, engineering, extrusion, manufacturing or production
of any impact-resistant vinyl window or door system intended to be used in or as
a part of impact resistant windows and doors that are to be sold for use and
installation outside of the State of Florida or that are otherwise specifically
designed for use in any state other than the State of Florida, or components or
profiles intended to be used in any such impact resistant vinyl windows or doors
to be sold for use outside of the State of Florida or specifically designed for
use in any state other than the State of Florida.

 

  8. Lead Time: Minimum Order Size. The lead times for New Product Extrusions
from date of order to “packed and available” for pick-up will be the same as
those set forth in the Original Agreement.

 

  9. Delivery Charge. Customer will pay Supplier the same delivery charges as
those set forth in the Original Agreement.

 

  10. Cost and Ownership of Dies. Supplier acknowledges and agrees that Supplier
is fully and solely responsible for all costs and expenses of designing and
creating the dies to be used to extrude the New Product Extrusions. Supplier is
and shall remain the owner of the physical dies, but shall not own any rights to
any of the designs of the New Product Extrusions that are extruded from those
dies.

 

  11. Ownership of Designs for New Product Extrusions. Customer is and shall
remain the sole and exclusive owner of all copyright, patent and other
intellectual property and common law rights in and to the designs for all of the
New Product Extrusions, including with respect to all electronic or physical
drawings and sketches of those designs. Supplier acknowledges and agrees that
Supplier shall have no intellectual property or ownership rights of any kind in
and to those designs or the drawings and sketches related thereto.

 

  12. Confidentiality. Customer and Supplier acknowledge and agree that each of
them is bound by that certain Mutual Non-Disclosure Agreement entered into
between them on July 1, 2017.

 

  13. Notices. The Supplier address set forth in Section 15(f) of the Original
Agreement is hereby deleted and replaced with the following address : ENERGI
Fenestration Solutions, Ltd., 30 Royal Group Crescent, Woodbridge , Ontario, L4H
1X9, Attention: Eli Cranley.

 

  14. No Further Amendments. Except as expressly set forth in this Amendment,
including the schedules hereto, there are no amendments to the Original
Agreement. The un-amended terms of the Original Agreement, including the
schedules thereto, shall apply to Customer’s purchases of New Product Extrusions
and Supplier’s production and sale of the New Product Extrusions to Customer.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by persons authorized on their respective behalf, effective as of
the date first set forth above.

 

  PGT INDUSTRIES, INC.

  By:  

 

  Printed Name:   Title:   ENERGI Fenestration Solutions USA, Inc.

  By:  

 

  Printed Name:   Title: